The opinion of the court was delivered by
Monroe, J.
This is an appeal taken by the dative tutor of a minor from a judgment decreeing the emancipation of his ward. The appellee files an answer claiming damages for frivolous appeal. The objection which the tutor raises is, that his ward F not capable of taking care of her estate, and that there is .an outstanding interest in a sue-*745cession which he wishes to realize in order that her affairs may be in a more satisfactory condition when they are turned over to her administration. There are several witneses and, among them, two married ladies, relatives of the minor, who testify that she is competent to take charge of her property, and their opportunities of judging appears to us to have been better than those of the tutor, who is not related, since she has resided with them, whilst the tutor has not been in a position to offer her a home in his house, nor does he appear -to have supervised her movements or conduct.
The minor, who is past eighteen, made a favorable impression upon the judge a quo, who says,'in his reasons for judgment, “All that I saw of her and all that the witnesses said of her make it .almost sure that she is as well capable now, in her 19th year, of caring for herself and her property interest as she will be two years hence,” etc.
The tutor is the only witness who doubts her present competency, and his objection to her emancipation seems to be predicated not so much upon that ground as upon his desire to realize the outstanding asset and get the estate in “ship-shape,” as he expresses it, before turning it over. The estate, it may be remarked, amounts to about $800.00, and may amount to a few hundred dollars more. Upon the whole, we find no reason for disturbing the judgment appealed from. Nor do we find any reason for awarding the damages claimed.
Judgment affirmed.